Citation Nr: 0411695	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-11 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the residuals of head 
trauma, to include impaired vision, double vision, brain 
process inactivity, nervous twitching, and poor eye/hand 
coordination.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied the veteran's claim of 
entitlement to service connection for the residuals of head 
trauma, to include impaired vision, double vision, brain 
process inactivity, nervous twitching, and poor eye/hand 
coordination.  The veteran perfected a timely appeal of this 
determination to the Board.  


FINDING OF FACT

The weight of the medical evidence of record shows that the 
veteran does not suffer residuals of head trauma.  


CONCLUSION OF LAW

Residuals of head trauma, to include impaired vision, double 
vision, brain process inactivity, nervous twitching, and poor 
eye/hand coordination, were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002) redefined 
the VA's duty to assist a veteran in the development of a 
claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

In this case, the Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for 
residuals of head trauma and that the requirements of the 
VCAA have been satisfied.  The veteran has been provided with 
VA examinations in August and September 2000 and in June 2002 
to determine whether he has residuals of an in-service head 
injury, to include impaired vision, double vision, brain 
process inactivity, nervous twitching, and poor eye/hand 
coordination, and, if so, the nature, extent and etiology of 
his conditions.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, the RO has obtained the veteran's 
service medical records, as well as records of the veteran's 
VA and private outpatient treatment.  He and his 
representative have also been provided with a Statement of 
the Case that discusses the pertinent evidence and the laws 
and regulations related to the claim, and essentially 
notifies them of the evidence needed by the veteran to 
prevail on the claim.  In an April 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  The letter also invited the veteran to send in 
additional evidence that the veteran may have obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  Finally, 
the preponderance of the medical evidence in this case shows 
that the veteran does not suffer residuals of head trauma.  
No additional development is therefore necessary since no 
reasonable possibility exists that further assistance would 
aid the veteran in substantiating this claim.  See 
38 U.S.C.A. § 5103A(a)(2).  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time.  
No prior remand of the case to the RO for additional 
assistance to the veteran in the development of his claim (as 
required by the VCAA) or to give the representative another 
opportunity to present additional evidence and/or argument, 
is required.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and there is no reasonable 
possibility that further assistance would aid the veteran in 
substantiating his claim.  No further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

Analysis

At the outset, the Board notes that in April and July 2000 
rating decisions, the RO denied the veteran's claim on the 
basis that the claim was not well grounded under the law then 
in effect.  However, pursuant to Section 7 of the VCAA, if a 
claim was denied as not well grounded between July 14, 1999, 
and November 9, 2000, and is subsequently reconsidered de 
novo in light of the enactment of the VCAA, the claim is 
considered re-adjudicated "as if the denial or dismissal had 
not been made."  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1343-44 (Fed. 
Cir. 2003); see also VAOPGCPREC 03-2001 (under section 7(b) 
of the VCAA, upon request of the claimant or upon the motion 
of the Secretary of Veterans Affairs, VA must re-adjudicate 
certain finally decided claim "as if the denial or dismissal 
had not been made").  The RO's April and July 2000 rating 
decisions denying the veteran's claim on the basis that it 
was not well grounded were issued between July 14, 1999, and 
November 9, 2000.  These decisions were therefore 
reconsidered by the RO de novo as if the April and July 2000 
decisions had not been made.  Thus, as a matter of law, the 
RO's April and July 2000 determinations were effectively 
erased and this claim has remained open since the appellant 
filed it in January 2000.

Turing to the issue in this case, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, for certain 
chronic diseases, a presumption of service connection arises 
if the disease is manifested to a degree of 10 percent within 
a prescribed period following discharge from service; the 
presumptive period for arthritis is one year.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The United States Court of Appeals for 
Veterans Claims (Court), has also declared that in 
adjudicating a claim the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  Where, as here, 
the Board is presented with conflicting medical evidence, it 
is free to favor one medical opinion over another, provided 
it offers an adequate basis for doing so.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
Court have both specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, the Court, offered guidance on the assessment of the 
probative value of medical opinion evidence, instructed that 
such assessment should be based on (i) the medical expert's 
personal examination of the patient, (ii) the physician's 
knowledge and skill in analyzing the data, and (iii) the 
medical opinion that the physician reaches.  Guerrieri, 4 
Vet. App. at 470-71.

After a careful review of the medical and lay evidence, the 
Board finds that the preponderance of the evidence shows that 
the veteran does not suffer residuals of head trauma, and 
thus his claim must be denied.

The evidence of records indicates that the veteran was seen 
in service for swollen side of face with a half-centimeter 
laceration.  Upon examination, the physician indicated that 
the pain complained of by the veteran was likely due to his 
facial injury.

The record also contains the report of Dr. W. Basil of 
Sutherland, Australia, dated 1987, indicating that the 
veterans was hospitalized for dizziness and was found to have 
rotary nystagmus bilaterally and a vertical nystagmus on 
upper gaze.  He also had weakness of the right medial rectus 
muscle.  Testing at the time included a cerebral CAT scan, 
which was normal.  In addition, visual evoked responses and 
somatosensory responses were normal, and lumbar puncture was 
also normal.  Dr. Basil opined that that the veteran may have 
demyelinating disorder.  The veteran at the time complained 
of other episodes over the previous 20 years.

In addition, the veteran was seen on several occasions since 
service for neuropsychology consultations.  In one such 
consultation in September 1999, the veteran reported that he 
was struck in the forehead by a gun mount door while in the 
military and, six to twelve months later, began to experience 
episodes of double vision, dizziness, nausea, and 
disorientation.  The physician found that the veteran 
performed the neuropsychological examination inconsistently 
and noted that this result was most likely congruent with his 
history of closed head injury.  

Another similar examination performed in November 1999.  The 
veteran's reported history of closed head injury was again 
noted and the veteran was found to have chronic but improving 
intermittent lightheadedness and diplopia.  An MRI of the 
veteran's brain was noted to be normal.  The veteran was 
diagnosed as status post-traumatic brain injury with 
cognitive slowing.  A note by another VA physician in April 
2000 noted that the veteran suffered from a variety of 
neurological symptoms that began after a head injury while he 
was in the military.  This physician noted that the veteran 
had previously been diagnosed with cognitive slowing after a 
traumatic brain injury.  However, this same physician 
indicated, in a note contained later in the record, that she 
had not reviewed the veteran's claims file and was going by 
the veteran's statement and reported history.  

Finally, in a neuropsychological consultation dated August 
2001, the same physician who conducted the September 1999 
consultation again tested the veteran and found inconsistent 
performance on tasks within the same neurocognitive domain 
and on the same tasks administered across evaluations.  
Variability in motivation and effort were also observed.  The 
physician then opined that the findings were not consistent 
with persisting neurocognitive sequelae of a closed head 
injury.  The physician went on to explain that, in general, 
neurocognitive changes subsequent to a closed head injury are 
evident immediately following the insult and then stabilize 
within one to two years.  The physician also found that the 
veteran's reported incidents of head trauma were neither 
well-documented nor clearly defined.  The physician then 
noted that the veteran's performance during testing indicated 
that he may not have been motivated to perform to the best of 
his ability and noted that this hypothesis was supported by 
inconsistent performance across time and within domain.  The 
physician concluded by stating that, in combination, the 
veteran's available records, reported history, high level of 
vocational functioning, and multiple neurocognitive 
examination results do not support an impairment profile 
consistent with a closed head injury.

In addition to the records mentioned above, the veteran 
submitted the report of Dr. William Blaker, DC, dated June 
2002.  In this report Dr. Blaker reported the veteran's 
complaints of head injury, specifically that the veteran was 
struck in his head just above his right eye by a gun mount 
door under about 80 lbs. psi.  The veteran reported being 
knocked down and experiencing unexplained neurological 
problems since.  Dr. Blaker then reasoned that a rapid 
expansion of his cervical spine had to occur by the blow 
resulting in whiplash and that a CT scan performed in August 
2001 revealed osteophytes throughout his cervical spine 
complicated by foraminal narrowing at C5/C6 and C6/C7.  Dr. 
Blaker opined that the veteran's cervical malposition was a 
serious stress to his entire nervous system and could produce 
a large variety of symptoms, including "[psudo] seizures", 
bilateral hand numbness and pain in the neck and right 
shoulder.  Dr. Blaker then stated that the degeneration of 
the veteran's spine reflected trauma sustained at least 20 to 
30 years prior to the date of his report.

The veteran underwent two VA examinations in August and 
September 2000, to determine the extent and etiology the 
veteran's injuries.  A brain and spinal cord evaluation was 
performed in August 2000.  The examiner reviewed the 
veteran's claims file and reported the veteran's history of 
head trauma in service.  A physical examination of the 
veteran revealed no abnormal findings with the exception of a 
writing tremor with his left hand.  The veteran was then 
diagnosed with a history of head injury in service of 
relatively minor proportion.  The examiner noted that the 
veteran's complaints started months later and were 
intermittent and therefore not consistent with post-traumatic 
sequelae.  The examiner also found that the writing tremor 
was not related to the head injury.  The examiner concluded 
by stating that, from a neurological standpoint, the 
veteran's complaints were not related to cerebral trauma.  

In September 2000, the veteran also underwent a VA eye 
examination.  Again, the claims file was reviewed and the 
veteran's history of head trauma was reported.  After 
examining the veteran, the VA examiner found no visual 
impairment.  Visual acuity was 20/20 in both eyes at both 
distance and near and visual field testing appeared to be 
normal in both eyes.  No double vision was elicited and all 
muscle movement s were intact.  The examiner assessed the 
veteran with early cataracts and a history of intermittent 
double vision.  The examiner noted that it could be related 
to the veteran's head injury or could be early manifestation 
of multiple sclerosis.  

In June 2002, the veteran again underwent two VA 
examinations.  The claims file was reviewed in its entirety 
and during the neurological examination, the VA examiner 
reported the veteran's history of head trauma in service 
noting that there was no loss of consciousness and the 
veteran was not admitted to the hospital following the 
incident.  The examiner also noted that the veteran had no 
sequelae following the incident for approximately one year.  
The examiner noted that the veteran underwent a neurological 
workup that included a spinal tap, EEG and CAT scan of the 
brain, all of which were normal.  After conducting a physical 
examination of the veteran, the examiner found that the 
veteran had a normal neurological examination.  The examiner 
then concluded by stating that the veteran had numerous vague 
symptoms, but had normal objective neurological examination.  
He then stated "[t]he facts that his symptoms began 
approximately one year after a relatively minor head trauma 
and are intermittent, made the relationship to any head 
trauma quite unlikely."

In June 2002, the veteran also underwent a second VA eye 
examination.  Again the claims file was reviewed and the 
veteran's history of head trauma was reported.  After 
examining the veteran, the VA examiner found that distance 
visual acuity without correction, and near visual acuity with 
correction, was 20/20 in both eyes.  Pupils were equal, 
round, and reactive to light without afferent pupillary 
defect.  Visual fields were full to finger count, and 
extraocular muscles showed full range of motion in both eyes, 
although the veteran did report subjective diplopia.  A cover 
test was performed which showed no tropia or phoria at 
distance and near.  Anterior slit-lamp examination showed 
normal lids and lashes in both eyes.  Other tests were also 
performed that indicated normal results.  The examiner then 
diagnosed the veteran with "intermittent diplopia per 
patient, longstanding injury to the right eye in 1968, unable 
to elicit on examination.  No significant tropia, no 
significant phoria, no nystagmus noted."  

Based on the Board's careful review of the record, the Board 
finds that the preponderance of the evidence is against this 
claim.  In reaching this determination, the Board 
acknowledges that the veteran's service medical records show 
that the veteran may have sustained possible head trauma in 
September 1968.  In addition, the report of Dr. W. Basil, 
indicated that the veterans was hospitalized for dizziness 
and was found to have rotary nystagmus bilaterally, a 
vertical nystagmus on upper gaze, and weakness of the right 
medial rectus muscle; Dr. Basil opined that that the veteran 
may have demyelinating disorder.  And September and November 
1999 neuropsychological examinations, the examiners noted 
that the results of the neurological examination were most 
likely congruent with his reported history of closed head 
injury, and the veteran was diagnosed as status post-
traumatic brain injury with cognitive slowing.  And finally, 
the Board notes that Dr. Blaker found that the degeneration 
of the veteran's spine, reflected trauma sustained at least 
20 to 30 years prior to the date of his report.

For the reasons set forth below, however, the Board finds 
more persuasive the findings and conclusions reached by the 
VA examiners and the August 2001 neuropsychological 
consultant, who conducted various examinations of the veteran 
from 2000 to 2002, none of which found the veteran's symptoms 
to be related to the veteran's reported in-service head 
trauma, and at least one of which changed his opinion in the 
intervening two years between consultations.

Significantly, the Board notes both VA neurological 
examinations, in August 2000 and June 2002, expressly found 
that, from a neurological standpoint, the veteran's 
complaints were not related to cerebral trauma.  Both 
examiners thoroughly reviewed the veteran's claims file, 
including the reports of Dr. Blaker and Dr. Basil.  And June 
2002 examiner went on to state that "[t]he facts that his 
symptoms began approximately one year after a relatively 
minor head trauma and are intermittent, made the relationship 
to any head trauma quite unlikely."  While the VA eye 
examinations were not as clear in their conclusions, both 
examiners found that the veteran did not suffer any objective 
visual disability.

Also significant is the conclusion of the physician who 
conducted the August 2001 neuropsychological consultation.  
This consultation was conducted by the same examiner that, 
two years earlier, had opined that the veteran performed the 
neuropsychological examination inconsistently and noted that 
this result was most likely congruent with his reported 
history of closed head injury.  The examiner, after 
conducting another thorough examination of the veteran in 
August 2001, then stated that the findings of the later 
examination were not consistent with persisting 
neurocognitive sequelae of a closed head injury.  The 
physician went on to explain that, in general, neurocognitive 
changes subsequent to a closed head injury are evident 
immediately following the insult and then stabilize within 
one to two years.  The physician found that the veteran's 
reported incidents of head trauma were neither well-
documented nor clearly define, and noted that the veteran's 
performance during testing indicated that he may not have 
been motivated to perform to the best of his ability.  This 
hypothesis was supported by inconsistent performance across 
time and within domain.  The physician concluded by stating 
that, in combination, the veteran's available records, 
reported history, high level of vocational functioning, and 
multiple neurocognitive examination results do not support an 
impairment profile consistent with a closed head injury. 

The Board finds the medical evidence set forth above to be 
persuasive, and in light of the whole of the evidence, the 
Board concludes that the August 2001 neurological consultant, 
and the four VA examiners, who reviewed the veteran's claims 
folder and diagnostic test results, and who conducted 
thorough physical examinations, and who offered a rationale 
in support of their conclusions, are the most probative 
evidence as to the diagnosis and etiology of the veteran's 
complaints.

In light of the foregoing, the Board but must deny this claim 
because the preponderance of the medical evidence 
demonstrates that the veteran does not have residuals of head 
trauma.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this regard, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. at 93; Espiritu v. Derwinski, 2 Vet. App. at 494-95.  


ORDER

Service connection for the residuals of head trauma, to 
include impaired vision, double vision, brain process 
inactivity, nervous twitching, and poor eye/hand 
coordination, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



